State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 59
 In the Matter of Joselin Mejia, et al.,
          Respondents,
       v.
 Board of Elections in the City of New York,
          Appellant.
 -----------------------------------------------------
 No. 60
 In the Matter of Mohammed Mujumder, et al.,
          Respondents,
       v.
 Board of Elections in the City of New York,
          Appellant.




 For Nos. 59 & 60:
 Elina Druker, for appellant
 Angel Cruz, for respondents




 MEMORANDUM:

        In each proceeding, the order of the Appellate Division should be reversed, without

 costs, and the petition to validate the designating petitions denied. For the reasons stated

 in Matter of Seawright v Board of Elections in the City of New York (____ NY3d ____
                                                  -1-
                                          -2-                              Nos. 59 & 60

[decided herewith]), the failure to timely file a cover sheet accompanying a designating

petition constitutes a fatal defect.




*     *     *    *     *   *     *    *      *     *     *   *    *    *     *    *     *
For each case: Order reversed, without costs, and petition to validate the designating
petitions denied, in a memorandum. Chief Judge DiFiore and Judges Stein, Fahey, Garcia
and Feinman concur. Judge Wilson dissents for reasons stated in his dissenting opinion in
Matter of Seawright v Board of Elections in the City of New York and Matter of Hawatmeh
v New York State Board of Elections (decided today). Judge Rivera took no part.



Decided May 21, 2020




                                          -2-